DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 08/18/2022, is acknowledged.  Amendments to the specification have been entered.  
Claims 18, 20, 22, 24-27 and 29-44 are pending in this action.  Claims 19, 21, 23, 28 have been cancelled.  Claims 1-17 have been cancelled previously.  New claims 39-44 have been added.  No new matter was added.  Claims 18, 20, 22, 24-25, 27, 29, 34-35 have been amended.  Claims 18, 20, 22, 24-27 and 29-44 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent application No. 14/484,679, filed September 12, 2014 and now issued as U.S. Patent 10,898,477, which is a continuation-in-part of U.S. Patent Application No. 13/943,010, filed July 16, 2013 and now abandoned.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 18, 24, 26-27, 32, 36-38 are objected to because of the following informalities:  
It is suggested that the limitation “a nutraceutical present in an amount of between about 1% and 60 % by weight” recited in clam 18 should be corrected to “a nutraceutical present in an amount of from about 1% to about 60 % by weight” or “a nutraceutical present in an amount of between 1% and 60 % by weight”” for clarity.  To this point, it is noted that the term “between” means that the amount cannot be 1 wt% or 60 wt%.  However, by using the term "about", the claim does allow the concentration to be 1 wt% or 60 wt%.  Similar is applied to other constituents recited in claim 1, as well as to claims 24, 27, 32.
Claim 26 comprises the typographic error “the surfactant is a polysorbate” that should be corrected to “the surfactant is the non-ionic polysorbate material” (see amended claim 18) or as needed.  
Claim 32 comprises the typographic error “wt% of nutraceutical” that should be corrected to “wt% of the nutraceutical” (see claim 24).  Similar is applied to other constituents recited in claim 32, as well as to claims 36-38. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 34, 35, 39, 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “the lipid is a vegetable oil” that is not reasonably clear, because the compound (i.e., a lipid) is defined by a source of compounds (i.e., a vegetable oil”).  Similar is applied to claim 39 regarding the limitation “vegetable oil … is a medium chain triglyceride, … ”.  Clarification is required.  
Claim 34 recites the limitations “a mixture of polyphenols derived from proanthocyanidins” that is unclear.  To this point, it is noted that proanthocyanidins are a class of polyphenols found in many plants (see Wikipedia).  Therefore, said limitation was interpreted as best understood as “polyphenols are proanthocyanidins”.  Clarification is required.  
Claim 35 (dependent on claim 27) recites the limitation “the nutraceutical is …pyrroloquinoline quinone” that is redox cofactor and antioxidant produced by bacteria (see Wikipedia).  Claim 27, however, does not teach the use of redox cofactors as a nutraceutical.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim 35 are not reasonably clear.  Clarification is required.   
Claim 41 recites the limitation “the composition increases a bioavailability of a lipophilic compound” that is not reasonably clear, because it is unclear to which lipophilic compound said limitation refers – nutraceuticals, surfactants, lipids, etc.  Further, it is unclear comparing to what reference composition said property should be estimated/characterized.  Similar is applied to claim 42, and to claims 43-44 regarding the limitation “powder is tasteless”.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 22, 24-27, and 29-44 are rejected under 35 U.S.C. § 103 as being unpatentable over Ravichandran et al., WO2013/175507A1 (effective filing date 5/22/2012; hereinafter referred to as Ravichandran) in view of Mathur et al., US 2011/0305765 (hereinafter referred to as Mathur), Chaniyilparampu et al., WO2010/070664A1 (hereinafter referred to as Chaniyilparampu), and Strassburger, US 2009/0214446.
Ravichandran teaches highly bioavailable, water soluble formulations of nutraceuticals providing sustained release over a 24 hr or more (Claim 17; Abstract; Pages 5-6) that can be in free-flowing solid power form (Claim 14; Page 11).
Ravichandran teaches that said formulations may include hydrophobic active agents/nutraceutical such as curcuminoids/curcumin, phenolic compounds, resveratrol and/or catechins that can be solubilized in an amount of 0.0001-50% (Claim 9; Pages 8, 11 as applied to claims 18, 25, 27, 33, 35-38). Ravichandran provide several examples of formulations comprising 10-15% of curcuminoids (Pages 13, 17, 18).
Ravichandran teaches that emulsifying systems used in preparation of said formulations may include lipids and surfactants (Page 4), e.g., isopropyl myristate as a lipid (i.e., the ester of isopropyl alcohol and myristic acid; Page 11); and/or surfactants selected from polysorbates (e.g., polysorbate 80 that is non-ionic surfactant) and/or glycerol esters with total HLB of the emulsion between 13 and 18 (Claim 12; Page 9-10 as applied to claims 18, 20, 24, 27).
Ravichandran also teaches said formulations may include polymeric carriers/excipient comprising hydroxypropyl methylcellulose, microcrystalline cellulose, silica and/or derivatives thereof (i.e., polymer and excipient; Claim 14; Page 11 as applied to claims 18, 22, 27, 29).  
Ravichandran does not teach the use such polymer as alginate (Claim 26).  Though Ravichandran teaches that emulsifiers comprising surfactants and lipids are widely used for solubilizing hydrophobic compounds in formulating nanoemulsions (Page 4 and references cited therein), Ravichandran does not specifically teach the use of lipids as claimed in claim 30.  
Mathur teaches nutraceutical compositions with enhanced bioavailability and improved efficacy of the drug/nutraceutical (Abstract; Para. 0003, 0012) that can be prepared in form of powders (Para. 0142).  Mathur teaches that said compositions comprise nanoparticles that may include:  (i) curcuminoids, vitamins, policosanol, quercetin, resveratrol, etc. (Claim 18; Para. 0017, 0021, 0024, 0073 and 0077-0079) in an amount of at least 0.1 % (Para. 0143);  (ii) a surfactant such as polysorbates in an amount of up to about 10% by weight of the nanoparticle (Para. 0108);  (iii) lipids (Para. 0013-0017) as triglycerides and/or vegetable oils (Para.0145), coconut extract, coconut (Para. 0022) comprising saturated fat (see Wikipedia);  (iv) silica (Para. 0021); cellulose and/or starch and the like as an excipient (Para. 0142).  Mathur also teaches that said compositions may include alginate as a biocompatible polymer (Para. 0099), and/or polysaccharides, cofactors, amino acids as targeting ligands (Para. 0112).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polymers and/or lipids as taught by Mathur preparing nutraceutical compositions as taught by Ravichandran.  One would do so with expectation of beneficial results, because Mathur teaches the compositions comprising lipids that enhance nutraceutical bioavailability, target specific cells, and minimize risk of tissue toxicity while optimizing therapeutic/nutraceutical outcomes.
Ravichandran also does not teach the use of cyclodextrin in preparing said formulations (Claims 27, 31).
Chaniyilparampu teaches compositions comprising natural or synthetic curcuminoids, nonionic surfactant (e.g., polysorbates, glycol esters; Pages 6,8) and suitable pharmaceutical excipients (Pages 5, 8), e.g., a water-soluble polymer such as hydroxypropyl methylcellulose, carboxymethyl cellulose, alginate and the like (Page 9) that are effective in increasing the bioavailability of the active compounds (Abstract).  Chaniyilparampu specifically teaches that cyclodextrins are able to form inclusion complexes with many lipophilic drugs by taking up a drug molecule or lipophilic moiety of the molecule into the central cavity, and this property has been extensively utilized for drug delivery purpose to increase the bioavailability of said drugs having limited bioavailability due to poor dissolution rate and solubility by improving their absorption (Pages 3-4).  Chaniyilparampu teaches that complexation efficacy of cyclodextrins can be significantly enhanced by including said water-soluble polymer(s) in the complexation medium as said polymers improve both pharmaceutical and biological properties of drug/cyclodextrin complexes (Page 4).  
Strassburger teaches cyclodextrin inclusion complexes to form guest stabilizing systems, e.g., for stabilizing nutraceuticals such as lactones, fatty acids, amino acids, vitamins, etc., and methods for preparing and using the same (Claims 1, 2; Title; Abstract; Para. 0028-0042; Example 26), wherein cyclodextrin can include α-cyclodextrin, β-cyclodextrin, γ-cyclodextrin, and combinations thereof (Claims 14, 15; Para. 0047).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/incorporate cyclodextrins as taught by Chaniyilparampu and Strassburger preparing nutraceutical compositions as taught by Ravichandran.  One would do so with expectation of beneficial results, because cited prior art teaches that incorporation of cyclodextrins in the formulation as colloidal drug/active agent carriers results in enhanced drug carrier property and drug delivery with more bioavailability and better stability.
With regard to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a composition/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Claim 34 is object to as being dependent upon a rejected base claim, and because the claimed compounds are not clearly delineated (see above).
Regarding the claimed inherent properties of the disclosed compositions (new claims 41-44), it is noted that the cited prior art teaches compositions that are substantially the same as the compositions recited by the instant claims.  Therefore, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  Further, it is noted that the fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pertinent Prior Art
WO2008/134005A1 - teaches nutraceutical compositions comprising quercetin, vitamins in combination with microcrystalline cellulose, silica, starch, and polyethoxylated fatty acid and the method to process said compositions into powders.
WO2006/062544A1 - teaches nutraceutical compositions comprising carotenoids, quercetin, resveratrol, vitamins in combination with lipid, starch, hydroxypropyl methylcellulose, ethyl cellulose, and polysorbates and the method to process said compositions into powders.
US 2003/0229114 – teaches controlled/sustained release formations that may include (i) carotenoids, vitamins (here as antioxidants), amino acids in combination with other active ingredients (Para. 0072-0074); (ii) such excipients as microcrystalline cellulose, hydroxypropyl methylcellulose, alginic acid, silica, and the like (Para. 0098); sodium alginate, edible fats (i.e., lipids) as emulsifying agents (Para. 0103 and 108); and wherein said formulations that can be prepared in free powdered form (Para. 0092, 0097-0098, 0105). 

Response to Arguments
Applicant's arguments, filed 08/18/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that cited prior art does not teach “micronized powder”, it is noted that neither the claims nor the specification provides a clear definition for “micronized powder”.  Further, it is noted that the instant specification teaches that the nutraceutical is in a micronized form with particle size not substantially greater than about 10μ and forms a fine dispersion in water/solution (Para. 0025, 0042, 0055).  Ravichandran teaches formulations of nutraceuticals that can be in free-flowing solid power form that in solution (i.e., when solubilized) form emulsions with particles size of about 100 nm or less (Pages 9, Examples 6, 7; Figs. 1-3).  Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which the applicant thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615